                                                                              FILED
                 IN THE UNITED STATES DISTRICT COURT                           MAY O1 2019
                     FOR THE DISTRICT OF MONTANA
                                                                            Clerk, U.S District Court
                          MISSOULA DIVISION                                   District Of Montana
                                                                                    Missoula


JANET D. FIERO,                                     CV 19- 53-M-DWM

                      Plaintiff,

 vs.                                                       ORDER

BRIAN L. CLARK, et al.,

                      Defendants.

       The plaintiff having filed a voluntary dismissal pursuant to Rule 41(a) and

no responsive pleading having been filed,

       IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

       DATED this / ~ ay of May, 2019




                                       Donalcl W. M     y, District Judge
                                       United States' D trict Court

                                                I
